              Case 5:19-po-00315-JLT Document 31 Filed 08/24/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 5:19-po-00315-JLT
12                        Plaintiff,                   MOTION AND ORDER FOR DISMISSAL
13   v.
14   MATTHEW R. PAULA
                    Defendant.
15

16

17
     The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 5:19-po-00315-
19

20 JLT against MATTHEW R. PAULA, without prejudice, in the interest of justice, pursuant to Rule 48(a)

21 of the Federal Rules of Criminal Procedure.

22

23
     DATED: August 24, 2020                              Respectfully submitted,
24
                                                         McGREGOR W. SCOTT
25                                                       United States Attorney
26                                               By:     /s/ William B. Taylor
                                                         WILLIAM B. TAYLOR
27                                                       Special Assistant United States Attorney
28
                                                        1
                                                                                              U.S. v. Paula
                                                                               Case No. 5:19-po-00315 JLT
               Case 5:19-po-00315-JLT Document 31 Filed 08/24/20 Page 2 of 2



 1
                                                      ORDER
 2
     IT IS HEREBY ORDERED that Case No. 5:19-po-00315-JLT against MATTHEW R. PAULA be
 3
     dismissed, without prejudice, in the interest of justice.
 4

 5
               24 2020
 6 DATED: Aug_____,

 7

 8
                                                            HON. JENNIFER L. THURSTON
 9                                                          UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                          U.S. v. Paula
                                                                           Case No. 5:19-po-00315 JLT
